Citation Nr: 1626153	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-39 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to May 1985.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2010.  The RO issued a statement of the case (SOC) in September 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in September 2010.   

In February 2014 the Board reviewed the Veteran's claim and issued a decision.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an October 2015 Order, the Court issued a Memorandum Decision, vacating and remanding the claim to the Board for additional development and readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with PTSD in March 2009.  The Veteran contends that the disability is related to various stressors that he incurred in service.  In June 2009 statements, the Veteran reported in-service stressors which he believes resulted in PTSD.  The Veteran explained that sometime between 1979 and 1980 he was working on a parachute detail, helping soldiers collect their parachutes, when a soldier's parachute did not open and he fell to the ground in close proximity to the Veteran.  The Veteran reported that he went to assist this solider and all he could see was blood and bones sticking out of his body.  Second, the Veteran reported that sometime between 1982 to 1983, during an amphibious training exercise while at Fort Bragg, North Carolina, his tank sank.  He reported that he did not know how to swim and his life vest was not working properly.  Further, he stated that one of the members of his tank crew went under with the tank and did not manage to come to the surface until the tank filled with water; the Veteran had worried his fellow crew member was dead.  



The available service treatment records (STRs) and service personnel records do not document the reported tank sinking incident, or the reported parachute fall.  The Board notes the personnel records indicate the Veteran served as a Sheridan Tank Loader in the 82nd Airborne Division, and was stationed in Fort Bragg, North Carolina.   

A noncombat veteran seeking service connection for PTSD must establish (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f) (2015).  The Veteran cannot establish the occurrence of an in-service stressor through lay testimony alone - rather, VA must have credible supporting evidence in corroborating the claimed event. Doran v. Brown, 6 Vet. App. 283, 290 (1996). The M21-1 provides guidelines for the verification of PTSD claims by noncombat veterans, specifically that before the JSRRC may search for records to corroborate the occurrence of a stressor, a veteran must provide at a minimum: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.

As indicated above, the case was vacated and remanded by the Court, because the Board did not address whether a search for records, given the information already provided, would be "futile."  Gagne v. McDonald, 27 Vet. App. 397, 403 (2015).  In Gagne, the Court held that limiting a request for records to a 60 day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession. Id. It determined that the 13-month search period requested by the veteran was not unreasonably long. Id. However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time." Id. at 404.

A remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service stressors in 60-day increments for the period 1979 to 1980, and 1982 to 1983.  

Accordingly, the case is REMANDED for the following action:

1. Prepare a summary of the in-service stressors identified by the Veteran in June 2009 which involved: 

a. While the Veteran was on parachute detail helping to collect parachutes after jumping exercises, he saw a soldier crash to the ground after his parachute failed to open, and saw blood and bones sticking out of his body, between 1979 and 1980.

b. During an amphibious training exercise, occurring between 1982 and 1983, in Mock Lake at Fort Bragg, the tank the Veteran was riding in began to sink, and he and Private First Class J.B. jumped into the water but he did not know how to swim and panicked.  Another soldier named S. was present, and did not float to the surface until the tank had filled with water, and the Veteran feared S. had died.  The Veteran recalled that his company commander CPT B.M. and a group of military police officers arrived on the scene soon after the accident.   

      This summary along with a copy of the Veteran's DD 
      Form 214 and any pertinent service personnel records 
      shall be sent to the JSRRC or other appropriate service 
      department entity to attempt to verify the reported 
      stressors for the period 1979 to 1980, and 1982 to 
      1983, in 60-day increments.  
      
      Make as many requests as needed to obtain these 
      records or until it is clear further efforts would be 
      futile.  Document all correspondence.
      
      If any portion of the records cannot be obtained, create 
      a formal finding of unavailability with notice to the 
      Veteran.  Inform the Veteran that he may also submit 
      any records in his possession.   

2. Then, in light of the new evidence received, readjudicate the issue on appeal. If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




